UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April , 201 3 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized . Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk . (Registrant) Date April 30, 201 3 By /s/ Honesti Basyir (Signature) Honesti Basyir Director of Finance Perusahaan Perseroan (Persero) P T Telekomunikasi Indonesia Tbk and Subsidiaries C onsolidated financial statements as of March 31, 2013 (unaudited) and for three months period ended with comparative figures as of December 31, 2012 (audited) and for three months period ended March 31, 2012 (unaudited) These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2013 (UNAUDITED) AND FOR THREE MONTHS PERIOD ENDED WITH COMPARATIVE FIGURES AS OF DECEMBER 31, 2012 (AUDITED) AND FOR THREE MONTHS PERIOD ENDED MARCH 31, 2012 (UNAUDITED) TABLE OF CONTENTS Page Consolidated Statements of Financial Position 1-2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Equity 4-5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7-117 PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS OF MARCH 31, 2013 (UNAUDITED) WITH COMPARATIVE FIGURES AS OF DECEMBER 31, 2012 (AUDITED) (Figures in tables are presented in billions of Rupiah) TABLE OF CONTENT Notes March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u,3,37,44 20,112 13,118 Other current financial assets 2c,2e,2u,4,37,44 951 4,338 Trade receivables - net of provision for impairment of receivables 2g,2u,5,29,44 Related parties 2c,37 663 701 Third parties 5,216 4,522 Other receivables - net of provision for impairment of receivables 2g,2u,44 234 186 Inventories - net of provision for obsolescence 2h,6,16,20,29 703 579 Advances and prepaid expenses 2c,2i,7,37 3,583 3,721 Claims for tax refund 2t,31 438 436 Prepaid taxes 2t,31 327 372 Asset held for sale 2j,8 130 - Total Current Assets 32,357 27,973 NON-CURRENT ASSETS Long-term investments 2f,2u,9,44 272 275 Property and equipment - net of accumulated depreciation 2l,2m,10 16,19,20,39 77,050 77,047 Prepaid pension benefit costs 2s,34 1,007 1,032 Advances and other non-current assets 2c,2i,2l,2n,2u,11,37,41,44 3,922 3,510 Intangible assets - net of accumulated amortization 2d,2k,2n,12 1,383 1,443 Deferred tax assets - net 2t,31 113 89 Total Non-current Assets 83,747 83,396 TOTAL ASSETS The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. F-1 PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS OF MARCH 31, 2013 (UNAUDITED) WITH COMPARATIVE FIGURES AS OF DECEMBER 31, 2012 (AUDITED) (Figures in tables are presented in billions of Rupiah) TABLE OF CONTENT Notes March 31, December 31, 2012 LIABILITIES AND EQUITY CURRENT LIABILITIES Trade payables 2o,2r,2u,13,44 Related parties 2c,37 636 432 Third parties 6,493 6,848 Other payables 2u,44 429 176 Taxes payables 2t,31 2,135 1,844 Accrued expenses 2c,2r,2u,14,27,34,37,44 5,829 6,163 Unearned income 2r,15 2,940 2,729 Advances from customers and suppliers 2c,37 275 257 Short-term bank loans 2c,2p,2u,16,37,44 154 37 Current maturities of long-term liabilities 2c,2m,2p,2u,17,37,44 5,268 5,621 Total Current Liabilities 24,159 24,107 NON-CURRENT LIABILITIES Deferred tax liabilities - net 2t,31 3,099 3,059 Other liabilities 2r 313 334 Long service awards provisions 2s,35 351 347 Post-retirement health care benefits provisions 2c,2s,36,37 682 679 Retirement benefits obligation and other post retirement benefits 2c,2s,34,37 2,382 2,248 Long-term liabilities - net of current maturities 2u,17,44 Obligations under finance leases 2m,10 1,967 1,814 Two-step loans 2c,2p,18,37 1,698 1,791 Bonds and notes 2c,2p,19,37 3,202 3,229 Bank loans 2c,2p,20,37 6,284 6,783 Total Non-current Liabilities 19,978 20,284 TOTAL LIABILITIES EQUITY Capital stock - Rp250 par value per Series A Dwiwarna share and Series B share Authorized - 1 Series A Dwiwarna share and 79,999,999,999 Series B shares Issued and fully paid - 1 Series A Dwiwarna share and 20,159,999,279 Series B shares 1c,22 5,040 5,040 Additional paid-in capital 2v,23 1,073 1,073 Treasury stock 2v,24 (8,067 ) (8,067 ) Difference in value arising from restructuring transactions and other transactions between 2d,25 478 478 Effect of change in equity of associated companies 2f 386 386 Unrealized holding gain from available-for-sale securities 2u 53 42 Translation adjustment 2f 274 271 Difference due to acquisition of non-controlling interest in subsidiaries 1d,2d (508 ) (508 ) Other reserves 1d 49 49 Retained earnings Appropriated 33 15,337 15,337 Unappropriated 40,917 37,440 Total Equity Attributable to Owners of the Parent Company 55,032 51,541 Non-controlling interests 2b,21 16,935 15,437 TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. F-2 PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS PERIOD ENDED MARCH 31, 2013 (UNAUDITED) WITH COMPARATIVE FIGURES FOR THREE MONTHS PERIOD ENDED MARCH 31, 2012 (UNAUDITED) (Figures in tables are presented in billions of Rupiah) TABLE OF CONTENT Notes REVENUES 2c,2r,26,37 19,547 17,796 Operations, maintenance and telecommunication services expenses 2c,2r,28,37 (4,698 ) (3,916 ) Depreciation and amortization expenses 2k,2l,2m,2r,10,11,12 (3,462 ) (3,465 ) Personnel expenses 2c,2r,2s,14,27,34,35, 36,37 (2,331 ) (2,047 ) Interconnection expenses 2c,2r,30,37 (1,175 ) (995 ) Marketing expenses 2r (651 ) (635 ) General and administrative expenses 2c,2g,2h,2r,2t,5,6, 29,37 (643 ) (580 ) Gain on foreign exchange - net 2q 91 16 Other income 2r,10c 129 180 Other expenses 2r,10c (57 ) (134 ) OPERATING PROFIT Finance income 2c,37 208 129 Finance costs 2c,2r,37 (324 ) (278 ) Share of loss of associated companies 2f,9 (3 ) - PROFIT BEFORE INCOME TAX INCOME TAX (EXPENSE) BENEFIT 2t,31 Current (1,627 ) (1,698 ) Deferred (19 ) 186 (1,646 ) (1,512 ) PROFIT FOR THE YEAR OTHER COMPREHENSIVE INCOME Foreign currency translation 1d,2b,2f 3 2 Change in fair value of available-for-sale financial assets 2u 11 3 Total Other Comprehensive Income - net 14 5 TOTAL COMPREHENSIVE INCOME FOR THE YEAR Profit for the year attributable to: Owners of the parent company 2b,21 3,477 3,322 Non-controlling interests 1,508 1,237 4,985 4,559 Total comprehensive income for the year attributable to: Owners of the parent company 3,491 3,327 Non-controlling interests 2b,21 1,508 1,237 4,999 4,564 BASIC AND DILUTED EARNINGS PER SHARE (in full amount) 2x,32 Net income per share 181.58 172.20 Net income per ADS (40 Series B shares per ADS) 7,263.20 6,888.00 The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. F-3 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY THREE MONTHS PERIOD ENDED MARCH 31, 2013 (UNAUDITED) WITH COMPARATIVE FIGURES FOR THREE MONTHS PERIOD ENDED MARCH 31, 2012 (UNAUDITED) (Figures in tables are presented in billions of Rupiah) TABLE OF CONTENT Attributable to owners of the parent company Capital Additional paid-in Treasury Difference in value arising from restructuring transactions and other transactions between entities under common Effect of change in equity of associated Unrealized holding gain on available-for-sale Translation Difference due to acquisition of non-controlling interest in Other Retained earnings Non controlling Total Descriptions Notes stock capital stock control companies securities adjustment subsidiaries reserves Appropriated Unappropriated Total interests equity Balance, December 31, 2012 ) 42 ) 49 Cash dividends 2w,33 - (10 ) (10 ) Comprehensive income for the year 1d,2b,2f, 2q,2s,9 - 11 3 - - - 3,477 3,491 1,508 4,999 Balance, March 31, 2013 53 ) 49 The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. F-4 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (continued) THREE MONTHS PERIOD ENDED MARCH 31, 2013 (UNAUDITED) WITH COMPARATIVE FIGURES FOR THREE MONTHS PERIOD ENDED MARCH 31, 2012 (UNAUDITED) (Figures in tables are presented in billions of Rupiah) TABLE OF CONTENT Attributable to owners of the parent company Capital Additional paid-in Treasury Difference in value arising from restructuring transactions and other transactions between entities under common Effect of change in equity of associated Unrealized holding gain available-for-sale Translation Difference due to acquisition of non- ontrolling interest in Retained earnings Non- controlling Total Descriptions Notes stock capital stock control companies securities adjustment subsidiaries Appropriated Unappropriated Total interests equity Balance, December 31, 2011 ) 47 ) Acquisition of non-controlling interest in subsidiaries 1d,2d - (4 ) (4 ) Treasury stock acquired - at cost 2v,24 - - (1,154 ) - (1,154 ) - (1,154 ) Comprehensive income for the year 1d, 2b,2f, 2q,2s,9 - 3 2 - - 3,322 3,327 1,237 4,564 Balance, March 31, 2012 ) 50 ) The accompanying notes to the consolidated financial statements, form an integral part of these consolidated financial statements taken as a whole. F-5 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS PERIOD ENDED MARCH 31, 2013 (UNAUDITED) WITH COMPARATIVE FIGURES FOR THREE MONTHS PERIOD ENDED MARCH 31, 2012 (UNAUDITED) (Figures in tables are presented in billions of Rupiah) TABLE OF CONTENT Notes CASH FLOWS FROM OPERATING ACTIVITIES Cash receipts from: Customers 18,042 16,328 Other operators 876 804 Total cash receipts from revenues 18,918 17,132 Interest income received 205 127 Cash Arefunds to (advance from) customers 1 41 Cash payments for expenses (6,819 ) (5,381 ) Cash payments to employees (2,946 ) (2,087 ) Payments for income taxes (1,352 ) (858 ) Payments for interest costs (322 ) (199 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from time deposits and (purchase) of available-for-sale financial assets 3,654 (8 ) Proceeds from insurance claims 10 12 2 Proceeds from sale of property and equipment 10 - 17 Acquisition of property and equipment 10 (3,199 ) (4,028 ) Placement in time deposits 4 (255 ) - Acquisition of intangible assets 12 (80 ) (108 ) (Increase) decrease in advances for purchases of property and equipment 11 (29 ) 167 Increase in advances and other non-current assets 11 (22 ) (46 ) Net cash provided by/(used in) investing activities 81 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank loans 20 710 40 Proceeds from short-term bank loans 16 147 79 Proceeds from promissory notes 19 8 101 Proceeds from medium-term notes 19 - 10 Payments for treasury stock 24 - (1,154 ) Repayment of two-step loans and bank loans 18,20 (1,474 ) (2,211 ) Repayments of obligation under finance leases 10 (79 ) (46 ) Repayments of promissory notes 19 (65 ) (45 ) Repayments of short-term bank loans 16 (30 ) (25 ) Cash dividends paid to non-controlling interests of subsidiaries (10 ) - Repayments of medium-term notes 19 (8 ) (6 ) Net cash used in financing activities ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS 6,965 1,514 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS 29 15 CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 3 13,118 9,634 CASH AND CASH EQUIVALENTS AT END OF YEAR 3 The accompanying notes to the consolidated financial statements, form an integral part of these consolidated financial statements taken as a whole. F-6 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2013 (UNAUDITED) AND FOR THREE MONTHS PERIOD ENDED WITH COMPARATIVE FIGURES AS OF DECEMBER 31, 2012 (AUDITED) AND FOR THREE MONTHS PERIOD ENDED MARCH 31, 2012 (UNAUDITED) (Figures in tables are presented in billions of Rupiah, unless otherwise stated) TABLE OF CONTENT 1. GENERAL a. Establishment and general information Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (the “Company”) was originally part of “Post en Telegraafdienst” , which was established and operated commercially in 1884 under the framework of Decree No. 7 dated March 27, 1884 of the Governor General of the Dutch Indies and was published in State Gazette No. 52 dated April 3, 1884. In 1991, the status of the Company was changed into a state-owned limited liability corporation (“Persero”) based on Government Regulation No. 25/1991. The ultimate parent of the Company is the Government of the Republic of Indonesia (the “Government”) (Notes 1c and 22). The Company was established based on notarial deed No. 128 dated September 24, 1991 of Imas Fatimah, S.H The deed of establishment was approved by the Minister of Justice of the Republic of Indonesia in his Decision Letter No. C2-6870.HT.01.01.Th.1991 dated November19,1991, and was published in State Gazette No. 5 dated January 17, 1992, Supplement No. 210. The Articles of Association have been amended several times, thelatestamendment of which was, among others, about the requirement that Directors’ action must obtain written approval of the Board of Commissioners, based on notarial deed No. 30 dated June 7, 2012 of Ashoya Ratam, S.H., MKn. The changes were accepted and approved by the Minister of Law and Human Rights of the Republic of Indonesia (“MoJHR”) through his Letter No. AHU-AH.01.10-34558 dated September 24, 2012. In accordance with Article 3 of the Company’s Articles of Association, the scope of its activities is to provide telecommunication network and services, informatics and optimization of the Company’s resources in accordance with prevailing regulations. To achieve this objective, the Company is involved in the following activities: a. Main business: i. Planning, building, providing, developing, operating, marketing or selling, leasing and maintaining telecommunications and information networks in accordance with prevailing regulations. ii. Planning, developing, providing, marketing or selling and improving telecommunications and information services in accordance with prevailing regulations. b. Supporting business: i. Providing payment transactions and money transferring services through telecommunications and information networks. ii. Performing activities and other undertakings in connection with optimization of the Company's resources, which among others include the utilization of the Company's property and equipment and moving assets, information systems, education and training, and repairs and maintenance facilities. The Company’s head office is located at Jalan Japati No. 1, Bandung, West Java. F-7 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2013 (UNAUDITED) AND FOR THREE MONTHS PERIOD ENDED WITH COMPARATIVE FIGURES AS OF DECEMBER 31, 2012 (AUDITED) AND FOR THREE MONTHS PERIOD ENDED MARCH 31, 2012 (UNAUDITED) (Figures in tables are presented in billions of Rupiah, unless otherwise stated) TABLE OF CONTENT 1. GENERAL (continued) a. Establishment and general information (continued) The Company was granted several telecommunications licenses which are valid for an unlimited period of time as long as the Company complies with prevailing laws and telecommunications regulations and fulfills the obligations stated in those permits. For every license, an evaluation is performed annually and an overall evaluation is performed every 5 (five) years. The Company is obliged to submit reports of services annually to the Indonesian Directorate General of Post and Informatics (“DGPI”), which replaced the previous Indonesian Directorate General of Post and Telecommunications (“DGPT”). The reports comprise information such as network development progress, service quality standard achievement, total customer, license payment and universal service contribution, while for internet telephone services for public purpose (“ITKP”), there is additional information required such as operational performance, customer segmentation, traffic, and gross revenue. Details of these licenses are as follows: License License No. Type of services Grant date/latest renewal date License to operate local fixed line and basic telephone services network 381/KEP/
